Orders denying the respective motions of defendants-appellants to dismiss the second cause of action alleged in the amended complaint and to direct plaintiff to separately state and number the first alleged cause of action and to strike out certain portions of the amended complaint as irrelevant, etc., affirmed, with twenty dollars costs and disbursements, with leave to the defendants-appellants to answer within ten days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., Glennon, Untermyer and Dore, JJ.; Untermyer, J., dissents and votes to modify by requiring the plaintiff to separately state and number the causes of action contained in the first alleged cause of action.